Citation Nr: 0123208	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to May 1964 and 
from July 1968 to August 1970, along with various unverified 
periods of active duty for training and 


inactive duty for training.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board), on appeal from a 
November 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts, which denied 
the benefit sought on appeal.

In October 1999, the Board remanded this matter back to the 
RO for additional development.  This remand stemmed from the 
veteran's claim that service medical records for his inactive 
duty for training and/or active duty for training would 
substantiate his claim for left ear hearing loss.  Such 
records had not yet been associated with the claims file.  
The RO twice requested these additional service medical 
records and appears to have obtained some, if not all, of the 
veteran's medical records for his inactive duty for training 
and/or active duty for training periods.  The RO having again 
denied the claim after further development, this matter again 
comes before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this claim has been obtained.

2.  The veteran does not demonstrate an auditory threshold of 
40 decibels or above in the left ear in any of the 
frequencies between 500 and 4,000 Hertz.

3.  The veteran's left ear does not demonstrate auditory 
thresholds of 26 decibels or above in any three frequencies 
between 500 and 4,000 Hertz.

4.  The veteran does not demonstrate a speech recognition 
score below 94 percent in his left ear.




CONCLUSION OF LAW

The veteran does not have left ear hearing loss that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.385 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has issued regulations to implement the Veterans 
Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this regard, the Board 
notes that service medical records have been obtained and 
that the veteran has been afforded a VA examination in 
connection with his claim.  Pursuant to the Board's October 
1999 remand, the RO requested verification of all periods of 
service and service medical records from the Adjutant 
General's Office and the Department of the Army.  The veteran 
was also advised of the action taken and requested to provide 
clarifying information.  He did not respond.  Some records 
were received and the veteran was notified of this in the 
March 2001 Supplemental Statement of the Case.  The duty to 
notify the appellant and his representative of information 
and evidence needed to substantiate and complete his claim 
has also been met.  Upon receiving a Notice of Disagreement 
from the veteran regarding his denial of service connection, 
VA issued a Statement of the Case to the veteran in June of 
1998 that explained the basis of the decision and set forth 
the evidence necessary for the veteran to substantiate his 
claim.  The veteran was sent a Supplemental Statement of the 
Case in March of 2001, after additional service records had 
been obtained and the claim again reviewed and denied by the 
RO.  Under these circumstances, the Board finds that this 
claim is ready for appellate review.

The veteran claims he is entitled to service connection for 
left ear hearing loss.  Service connection will be granted 
for a disability resulting from a disease or personal injury 
incurred in the line of duty or for aggravation of a 
preexisting disease or injury in the line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history do not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in question as to commencement of the 
disease or disability.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to manifestations, clinical course, and character 
of the particular injury or disease or residuals thereof.

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).

With regard to the evidence, in the veteran's March 1962 pre-
induction service examination, an audiogram test was 
performed; the results of which led to a notation by the 
examiner that the veteran had defective hearing.  In December 
of 1962, the veteran sought care related to his hearing.  
Treatment notes indicate that the veteran complained of left 
ear "deafness" about 1961, which the veteran stated has 
recently and gradually become intermittently worse over a two 
day period of time after being hit by a softball in the left 
ear.  The veteran also stated that one-week prior to this 
December examination date, the veteran was qualifying on the 
rifle range and was firing his weapon without ear protection.  
The veteran complained that the next morning he heard a loud 
ringing in his ears and could not hear for a full day.  The 
veteran complained of headaches, but stated he could 
understand normal conversation.  An audiogram was performed, 
and the veteran's ears were examined.  The veteran's ears 
were found normal, and the treatment record indicates that 
this finding was not consistent with the marked loss of 
hearing indicated on the audiogram.  Repeat testing was 
conducted in early January 1963, which continued to show a 
left ear hearing loss.

Since this incident in December 1962, the veteran has 
undergone several medical examinations and audiogram tests.  
During these examinations, the veteran uniformly checked the 
"no" box when asked whether he suffered hearing loss and 
almost uniformly checked the "no" box when asked if he 
suffered ear, nose, or throat trouble.  Also in these 
subsequent examinations, the physicians uniformly list the 
veteran's hearing as "normal" on the Report of Medical 
Examination.  Audiogram testing between 1962 and 1993 
indicates various levels of hearing acuity.  The last 
audiogram performed on the veteran while he was in service 
was conducted in January of 1993.  In this testing, the 
veteran's pure tone conduction thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 10, 10, 12, and 15 decibels in 
the left ear.

The veteran underwent a VA examination of his hearing in 
October 1997.  In this examination, the veteran's pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) were 
10, 35, 5, 15, and 10 decibels in the left ear.  The 
veteran's speech recognition score was 100 percent in the 
left ear.  The examiner concluded that the veteran's hearing 
was "within normal limits A.U."

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2000).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.

In this case, the veteran's VA examination results show that 
he does not demonstrate a current disability.  The veteran's 
October 1997 audiogram does not demonstrate any auditory 
threshold between the range of 500 and 4000 Hz being above 
40, scores of 26 decibels or above in any three frequencies 
between 500 and 4000 Hz, or speech recognition scores below 
94 percent.  He has not identified any treatment, or 
audiometric examination, subsequent to October 1997.  While 
he disagrees with the October 1997 examination results, no 
specific reasons have been offered and the Board finds no 
reason to reject the examination findings as in error.

An award of service connection requires that the veteran have 
a disability as a result of an injury incurred or aggravated 
during service.  See 38 U.S.C.A. § 1110.  In the instant 
appeal, while there is no question that evidence of record 
indicates that the veteran had defective hearing in 1962, 
more recent medical evidence shows the veteran meets none of 
the hearing loss criteria of 38 C.F.R. § 3.385 and so cannot 
be said to have a current disability for VA purposes.  
Lacking such a showing, proof that the veteran had defective 
hearing that was aggravated during service is still 
insufficient for a grant of service connection.  Without a 
showing that the veteran suffers from a current disability, 
service connection cannot be granted, notwithstanding what 
service medical records show or do not show.  In reaching 
this conclusion, the Board acknowledges that, under the prior 
and revised provisions of 38 U.S.C.A. § 5107(b), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

